289 F.3d 600
Adelaide ANDREWS, Plaintiff-Appellant,v.TRW INC., Defendant-Appellee.
No. 98-56624.
United States Court of Appeals, Ninth Circuit.
December 28, 2001.
As Modified January 29, 2002.

Before: CANBY, NOONAN, and W. FLETCHER, Circuit Judges.

On Remand from United States Supreme Court
ORDER

1
The district court's partial summary judgment that was granted in favor of TRW Inc. is hereby AFFIRMED as it related to the two privacy breaches allegedly occurring more than two years prior to the filing of the instant action, TRW Inc. v. Andrews, 534 U.S. 19, 122 S. Ct. 441, 151 L. Ed. 2d 339 (2001), but is otherwise REVERSED consistent with this court's order and amended opinion dated October 4, 2000. The case is REMANDED for trial.